Citation Nr: 1731444	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability evaluation for post-traumatic sensory neuropathy of the right infraorbital nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1971 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the December 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

There is no objective evidence that the Veteran suffers from any cranial nerve disability.  The Veteran's symptoms of post-traumatic sensory neuropathy of the right infraorbital nerve are wholly subjective and inconsistent with a finding of moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for service connected post-traumatic sensory neuropathy of the right infraorbital nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8407 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In June 1971, during his active duty service, the Veteran was treated for an abscessed tooth.  Following surgery, he had numbness in the right face and on the inside of the mouth on the right side.  Following a neurological examination he was diagnosed with post traumatic sensory neuropathy of the right infraorbital nerve of minimal severity.  Service connection for such disability was established shortly thereafter in an October 1971 decision.  A non-compensable, zero percent, rating was assigned.  

In February 2013, the Veteran initiated the current claim for an increased disability rating.  

The disability is rated under hyphenated Diagnostic Code 8499-8407, analogous to mild neuralgia of the seventh cranial nerve.  See 38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124, neuralgia is characterized by dull and intermittent pain of typical distribution so as to identify the nerve, and is rated on the same scale as the affected nerve with a maximum evaluation equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a. 

Under Diagnostic Code 8207, moderate incomplete paralysis of the seventh cranial (facial) nerve is rated 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  Severe incomplete paralysis of the nerve is rated 20 percent disabling.  Id.  A maximum schedular 30 percent evaluation is available for complete paralysis of the facial nerve.  Id.  Neuralgia of the seventh (facial) cranial nerve is rated as Diagnostic Code 8407 based on the criteria above.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 CFR §4.31 (2016).

Without elaborating, the Veteran contends that his service-connected post-traumatic sensory neuropathy of the right infraorbital nerve produces symptoms and impairment that warrant a higher, compensable disability rating.

On VA examination in April 2013, the examiner found that the Veteran did not have any findings, signs, or symptoms attributable to the facial nerve injury.

However, in statements in May 2013 and January 2015, the Veteran reported that he experienced pain, numbness, and burning sensations around his right eye, and irritation and burning in that eye, for which he received treatment from VA.

In January 2017, the Veteran was afforded a new VA examination.  Again, the VA examiner found no objective signs or symptoms attributable to a facial or other cranial nerve injury.  

VA treatment records were reviewed and show that the Veteran was treated in February 2013 for viral conjunctivitis and in June 2015 and January 2016 for trichiasis, eye conditions which would certainly explain his reported symptoms of itching, burning, and watering eyes, but which are unrelated to any cranial nerve disability.  

Based on the above evidence, entitlement to a compensable evaluation must be denied.  Multiple VA examinations have found no objective evidence of facial nerve impairment or other nerve condition secondary to the Veteran's in-service dental procedure.  The Veteran's subjective complaints of facial pain and numbness, absent any objective evidence of nerve damage, cannot reasonably be characterized as moderate neuralgia of cranial nerve VII, and it appears that some of the Veteran's reported symptoms, such as eye irritation and watering can be attributed to separate eye conditions that are unrelated to cranial nerve damage.  

The Board has considered whether a higher disability evaluation could be afforded under another diagnostic code, but a compensable disability rating cannot be assigned under any diagnostic code rating a cranial nerve disability unless that disability is the equivalent of moderate incomplete nerve paralysis.  As the Veteran's symptoms are wholly subjective and unsupported by any objective evidence of an underlying pathology, the Board finds that his disability more closely approximates a mild, rather than moderate nerve disability.

For the above reasons, entitlement to a compensable disability evaluation for post-traumatic sensory neuropathy of the right infraorbital nerve is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable disability evaluation for post-traumatic sensory neuropathy of the right infraorbital nerve is denied.
	



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


